Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 07/01/2022 have been fully considered and are made of record.
	a. Claims 1-2, 9-10 and 12 have been amended.
	b. Claims 13-16 have been added.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux (Reg. NO. 36,098) on 07/05/2022.

Claim 1.  (Currently Amended)  A method for determining an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the method comprising the following steps:
activating the impedance unit to operate at each of the at least two different operating points of the impedance unit;
providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points;
providing a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point;
associating corresponding current values and voltage values of the respective pluralities of current values and the respective pluralities of voltage values with one another; and
determining the at least one electrical variable of the at least one component based on a parameter estimation method and an electrical model of the part of the vehicle electrical system and at least a part of the corresponding current and voltage values of the first and the second operating points of the impedance unit;
wherein the impedance unit is part of a brake system and/or part of a power steering system.

Claim 2.  (Currently Amended)  A method for determining an electrical variable of at least one component of at least one part of a vehicle electrical system, wherein the vehicle electrical system includes at least a first part and a second part including respective electrical components, and at least one electrical component is associated with both the first part and the second part of the vehicle electrical system, and each of the first part and the second part of the vehicle electrical system includes a respective measuring unit, which generates a plurality of current and voltage values of the electrical impedance unit at each of at least three different operating points of the impedance unit at the respective measuring unit, the method comprising:
activating the impedance unit to operate at each of the at least three different operating points of the impedance unit; 
providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least three operating points, a second operating point of the at least three operating points, and at least a third operating point, at each of the respective measuring units;
providing a respective plurality of voltage values of voltages at the impedance unit measured at each of the first operating point, the second operating point, and the at least third operating point, at each of the respective measuring units;
associating corresponding current and voltage values of the respective pluralities of current values and the respective pluralities of voltage values with one another; and
determining the electrical variable of the at least one component in the at least one part of the vehicle electrical system based on a modified parameter estimation method, and a modified electrical model of the parts of the vehicle electrical system, and at least a part of the corresponding current and voltage values of the at least three operating points;
wherein the impedance unit is part of a brake system and/or part of a power steering system.

Claim 9.  (Currently Amended)  An evaluation unit including a computer configured to determine an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the evaluation unit configured to:
activate the impedance unit to operate at each of the at least two different operating points of the impedance unit;
receive a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points;
receive a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point;
associate corresponding current values and voltage values of the respective pluralities of current values and the respective pluralities of voltage values with one another; and
determine the at least one electrical variable of the at least one component based on a parameter estimation method and an electrical model of the part of the vehicle electrical system and at least a part of the corresponding current and voltage values of the first and the second operating points of the impedance unit;
wherein the impedance unit is part of a brake system and/or part of a power steering system.

Claim 10.  (Currently Amended)  A device, comprising:
a measuring unit;
an electrical impedance unit; and 
an evaluation unit evaluation unit including a computer configured to determine an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and the electrical impedance unit, wherein the  measuring unit is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the evaluation unit configured to:
activate the impedance unit to operate at each of the at least two different operating points of the impedance unit;
receive a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points;
receive a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point;
associate corresponding current values and voltage values of the respective pluralities of current values and the respective pluralities of voltage values with one another; and
determine the at least one electrical variable of the at least one component based on a parameter estimation method and an electrical model of the part of the vehicle electrical system and at least a part of the corresponding current and voltage values of the first and the second operating points of the impedance unit;
wherein the impedance unit is part of a brake system and/or part of a power steering system.

Claim 12.  (Currently Amended)  A non-transitory machine-readable storage medium on which is stored a computer program for determining an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the computer program, when executed by a computer, causing the computer to perform the following steps:
activating the impedance unit to operate at each of the at least three different operating points of the impedance unit;
providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points;
providing a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point;
associating corresponding current values and voltage values of the respective pluralities of current values and the respective pluralities of voltage values with one another; and
determining the at least one electrical variable of the at least one component based on a parameter estimation method and an electrical model of the part of the vehicle electrical system and at least a part of the corresponding current and voltage values of the first and the second operating points of the impedance unit;
wherein the impedance unit is part of a brake system and/or part of a power steering system.

Reason for Allowance
4.	Claims 1-16 are allowed. Examiner’s reasons for allowance are following:
	a)	 Applicant amended independent claims 1-2, 9-10 and 12 and overcome rejection. Applicant’s arguments filed on 07/01/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 04/12/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1-2, 9-10 and 12: 

As to claims 1, 3-8, 13 and 15 the present invention is direct to A method for determining an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the method comprising the following steps:  Independent claim 1 identifies the uniquely distinct features of “activating the impedance unit to operate at each of the at least two different operating points of the impedance unit; providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points; providing a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point; wherein the impedance unit is part of a brake system and/or part of a power steering system”.

As to claims 2, 14 and 16 the present invention is direct to a method for determining an electrical variable of at least one component of at least one part of a vehicle electrical system, wherein the vehicle electrical system includes at least a first part and a second part including respective electrical components, and at least one electrical component is associated with both the first part and the second part of the vehicle electrical system, and each of the first part and the second part of the vehicle electrical system includes a respective measuring unit, which generates a plurality of current and voltage values of the electrical impedance unit at each of at least three different operating points of the impedance unit at the respective measuring unit, the method comprising:  Independent claim 2 identifies the uniquely distinct features of “activating the impedance unit to operate at each of the at least three different operating points of the impedance unit; providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least three operating points, a second operating point of the at least three operating points, and at least a third operating point, at each of the respective measuring units; providing a respective plurality of voltage values of voltages at the impedance unit measured at each of the first operating point, the second operating point, and the at least third operating point, at each of the respective measuring units; wherein the impedance unit is part of a brake system and/or part of a power steering system”.
As to claim 9 the present invention is direct to an evaluation unit including a computer configured to determine an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the evaluation unit configured to: Independent claim 9 identifies the uniquely distinct features of “activate the impedance unit to operate at each of the at least two different operating points of the impedance unit; receive a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points; receive a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point; wherein the impedance unit is part of a brake system and/or part of a power steering system”.

As to claims 10-11 the present invention is direct to  a device comprising:   Independent claim 10 identifies the uniquely distinct features of “activate the impedance unit to operate at each of the at least two different operating points of the impedance unit; receive a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points; receive a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point; wherein the impedance unit is part of a brake system and/or part of a power steering system”.

As to claim 12 the present invention is direct to a non-transitory machine-readable storage medium on which is stored a computer program for determining an electrical variable of at least one component of a part of a vehicle electrical system of a vehicle, the part of the vehicle electrical system including at least one external current and an electrical impedance unit, and a measuring unit for the part of the vehicle electrical system is configured to generate a plurality of current and voltage values for each of at least two different operating points of the impedance unit, the computer program, when executed by a computer, causing the computer to perform the following steps:   Independent claim 12 identifies the uniquely distinct features of “activating the impedance unit to operate at each of the at least three different operating points of the impedance unit; providing a respective plurality of current values of current flowing through the impedance unit measured at each of a first operating point of the at least two different operating points and at least one second operating point of the at least two different operating points; providing a respective plurality of voltage values of voltages at the impedance unit measured at the first operating point and the at least one second operating point; wherein the impedance unit is part of a brake system and/or part of a power steering system”.
The closest prior art, Lee et al. (Pub NO. US 2015/0326038 A1), Bisaro et al. (Pub No. US 2003/0230439 A1) teaches System and Method for Monitoring Impedance, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


 /ALVARO E FORTICH/ Primary Examiner, Art Unit 2867